Citation Nr: 1627516	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for traumatic brain injury (TBI), rated as noncompensable prior to February 11, 2014, and 10 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2011 to February 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Board remanded this matter in June 2015.

In a July 2015 rating decision, the RO increased the Veteran's rating for TBI from noncompensable to 10 percent, effective February 11, 2014.  As this increase does not represent a full grant of the benefit sought, the Veteran's appeal was not abrogated, and the issue of entitlement to an increased rating for TBI remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran told a July 2012 VA examiner that he was not currently working but planned to return to school for a career in law enforcement.  The Veteran then reported to a July 2015 VA examiner that he had recently started working as a police officer.  The July 2015 VA examiner indicated that the TBI makes it difficult for the Veteran to remember numbers.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board therefore concludes that a claim for a TDIU has not been raised as part of the increased rating claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In a June 2016 statement, the Veteran's representative asserts that the July 2015 VA examination "was administered by a nurse practitioner.  Due to the complex nature of TBIs and their evaluations . . . they require administration by specialty doctors.  The medical specialists who are to administer TBI evaluations are neurosurgeons, neurologists, psychiatrists, and physiatrists."  The representative further asserts that a remand is warranted so that a new examination may be provided that is administered by a neurosurgeon, neurologist, psychiatrist, or physiatrist.  See Correspondence from the representative, received in June 2016.

In a section entitled "Health care providers who may conduct TBI examinations," VBA Fast Letter 09-40 (Oct. 14, 2009) states, "Physicians who are specialists in Physiatry, Neurology, Neurosurgery, and Psychiatry and who have training and experience with Traumatic Brain Injury may conduct TBI examinations."  The Fast Letter continues, "In addition, a nurse practitioner, a clinical nurse specialist, or a physician assistant, if they are clinically privileged to perform activities required for C&P TBI examinations, and have evidence of expertise through training and demonstrated experience, may conduct TBI examinations under close supervision of a board-certified or board-eligible physiatrist, neurologist, or psychiatrist."  In addition, VA Adjudication Procedure Manual M21-1 (M21-1), Part III, Subpart iv, Chapter 3, Section D, Subsection 2, Paragraph j, states that an initial diagnosis of TBI must be made by a physiatrist, psychiatrist, neurosurgeon, or neurologist, but that a generalist clinician who has successfully completed the Disability Examination Management Office (DEMO) TBI training module may conduct a TBI examination, if a TBI diagnosis is of record and was established by one of the aforementioned specialty providers.  A note under M21-1, Part III, Subpart iv, Chapter 3, Section D, Subsection 2, Paragraph b, states, "The specialty of the exam provider must be indicated, if a specialist examination is required or requested, as in traumatic brain injury (TBI) examinations."  Thus, current VA guidance dictates that a TBI examination may be conducted by a generalist, such as a nurse practitioner, and does not always have to be conducted by a physiatrist, psychiatrist, neurosurgeon, or neurologist.  However, where a TBI examination is conducted by a generalist, the clinician must have special training and qualifications, and such training and qualification must be indicated in the examination report.

A review of the July 2015 VA examination report reveals that the examiner who conducted the examination listed her medical qualification only as "RN," or registered nurse.  The examiner did not indicate that she has completed the DEMO TBI training; has expertise in TBIs through training and demonstrated experience; was working under close supervision of a board-certified or board-eligible physiatrist, neurologist, or psychiatrist; or otherwise met the special requirements for health care providers who provide TBI examinations.

Accordingly, in this case, there is no indication in the record that the registered nurse who conducted the June 2015 VA examination has the special training and qualifications necessary to conduct a TBI examination.  As such, it is unclear from the record whether the June 2015 VA examination was conducted by a health care provider qualified to provide such an examination.  In light of the representative's June 2016 statements, and in view of the above-described VA guidance, the Board finds that the appeal must be remanded so that the Veteran may be provided a VA TBI examination conducted by a qualified health care provider.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA TBI examination to determine the current nature and severity of the service-connected TBI and any associated residuals.  The examination must be conducted by a qualified physician, selected in accordance with VBA Fast Letter 09-40 (Oct. 14, 2009) and VA Adjudication Procedure Manual M21-1, Part III, Subpart iv, Chapter 3, Section D, Subsection 2, Paragraph j.  Specifically, the clinician selected must be a physiatrist, psychiatrist, neurosurgeon, or neurologist; or a generalist who has the special qualifications described in that Fast Letter and/or that paragraph of the M21-1.  If a generalist is selected to conduct the examination, the examiner must indicate his or her qualifications for conducting a VA TBI examination.  See M21-1, Part III, Subpart iv, Chapter 3, Section D, Subsection 2, Paragraph b.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

Based on the examination results, the physician should provide an assessment of the current nature and severity of the service-connected TBI consistent with the revised schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The physician is asked to address specifically the degree to which the Veteran's TBI is manifested by facets of impairment in cognition, including memory, attention, concentration, and executive functions; in judgment; in social interaction; in orientation; in motor activity; in visual spatial orientation; in subjective symptoms; in neurobehavioral effects; in communication; and in consciousness. 

In assessing the Veteran's TBI, the examiner should identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's TBI.  For comorbid disorders not shown to be caused by the Veteran's TBI, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of the TBI.  If the manifestations cannot clearly be distinguished, the physician should clearly so state.

The physician should specifically address the Veteran's contentions regarding sleeping difficulties, concentration deficits, difficulty orienting himself, and difficulties forming sentences.

All examination findings and testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether increased ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




